Exhibit99.4 AuthenTec, Inc. Unaudited Pro Forma Condensed Combined Statement of Operations for the nine months ended October 1, 2010 On September 3, 2010, AuthenTec, Inc. (the “Company”) entered into an Agreement and Plan of Merger (the “Merger Agreement”) by and among the Company, AU Merger, Inc., a wholly owned subsidiary of the Company (“Sub”), UPEK, Inc. (“UPEK”) and Sofinnova Capital IV FCPR, as the Stockholders Representative, pursuant to which Sub was merged with and into UPEK with UPEK surviving as a wholly-owned subsidiary of the Company (the “Merger”). On September 7, 2010 pursuant to the Merger Agreement, we acquired all of the outstanding shares of capital stock of UPEK in exchange for 5,956,540 shares of our common stock and a non-interest bearing promissory note in the principal amount of $21,557,559 (the “Note”).Contingent upon vote by our shareholders, the Note could have been alternatively settled by issuing 7,984,281 shares of our common stock. Settlement of the Note in shares was solely based on approval by our shareholders and neither we nor the Note holders had the ability torequire settlement in shares. The maturity date (the “Maturity Date”) of the Note is the earlier of (x) as soon as commercially practicable but in any event no later than three business days after the special meeting of our stockholders held to approve the settlement of the Note into an additional 7,984,281 shares of our common stock (the “Note Satisfaction Shares”) and (y) March 1, 2011 (subject to a 60-day extension upon the occurrence certain events).Pursuant to the Merger Agreement, the Note Satisfaction Shares were issued on December 22, 2010. The Company convened a special meeting of its stockholders on December 17, 2010 (the “Special Meeting”) for the purpose of voting on the approval of the issuance of the Note Satisfaction Shares in full satisfaction of the Note.At the Special Meeting, the stockholders approved the issuance of the Note Satisfaction Shares.The Note Satisfaction Shares are being issued in a transaction exempt from registration under the Securities Act of 1933, as amended (the “Act”), by reason of Section 4(2) thereof and/or Regulation D promulgated under the Act. The completed Agreement and Plan of Merger is attached to the current report on Form 8-K filed by the Company on September 7, 2010 as exhibit 2.1 and is incorporated herein by reference. On February 26, 2010, AuthenTec, Inc. acquired SafeNet, Inc.’s Embedded Security Solutions Division in a cash and stock transaction. Under terms of the acquisition of SafeNet’s Embedded Security Solutions Division (“the Acquisition”), AuthenTec paid $8.5 million in cash and issued 1.2 million shares (valued at $2.8 million at the closing) of its common stock.The transaction also calls for an earn-out of up to $2.5 million in cash based on the attainment of certain revenue goals for the remainder of 2010. The completed Asset Purchase Agreement is contained in the 8-K filed by AuthenTec on February 26, 2010 as exhibit 2.1 and is incorporated herein by reference. 1 The accompanying unaudited pro forma condensed combined statement of operations for the nine months ended October 1, 2010is based on the historical financial statements of AuthenTec, SafeNet’s Embedded Security Solutions Division and UPEK and presented as if the acquisitions had taken place on January 3, 2009. The unaudited pro-forma condensed combined statement of operations for the nine months ended October 1, 2010 combines AuthenTec’s historical consolidated statement of operations for the nine months ended October 1, 2010 with SafeNet’s Embedded Security Solutions’ Division historical consolidated statement of operations for the period from January 1, 2010 to February 28, 2010, and UPEK’s historical consolidated statement of operations for the period from January 1, 2010 to September 6, 2010.The acquisitions of SafeNet, Inc.’s Embedded Security Solutions Division and UPEK are accounted for as a purchase of the aforementioned companies by AuthenTec, in accordance with Accounting Standards Codification (ASC) 805, Business Combinations. Accordingly, any goodwill arising from the acquisitions has been determined as the excess of the acquisitions cost over the net of the amounts assigned to acquired assets and assumed liabilities. In the unaudited pro forma condensed combined balance sheets, as reported on the Form 8-K/A Exhibit 99.3, filed with the Securities and Exchange Commission on November 15, 2010, AuthenTec’s cost to acquire SafeNet’s Embedded Security Solutions Division and UPEK has been allocated to the assets acquired and liabilities assumed based upon AuthenTec’s preliminary estimate of their respective fair values as of the dates of the acquisitions. A portion of the UPEK purchase price was recorded as litigation dismissal expense in AuthenTec’s statement of operations for the three months ended October 1, 2010 related to the dismissal of patent lawsuit associated claims by both parties as a result of the merger. The final purchase price allocation for SafeNet’s Embedded Security Solutions Division and UPEK is dependent upon the completion of the valuations of Safenet’s Embedded Security Solutions Division’s and UPEK’s net assets acquired and liabilities assumed. AuthenTec expects to finalize the purchase price allocations for both acquisitions in the near future. The final purchase price allocation and its effect on results of operations may differ significantly from the pro forma amounts included in this section, although these amounts represent management’s best estimates as of the date of this document. The unaudited pro forma condensed combined statement of operations for the nine months ended October 1, 2010 has been prepared for illustrative purposes only and is not necessarily indicative results of operations in future periods or that actually would have been realized had AuthenTec, SafeNet’s Embedded Security Solutions Division and UPEK been a combined company during the period presented. The unaudited pro forma condensed combined statement of operations should be read in conjunction with AuthenTec’s historical consolidated financial statements included in its Quarterly Report on Form 10-Q for the quarter ended October 1, 2010, filed with the Securities and Exchange Commission on November 15, 2010 and the Annual Report on Form 10-K for the year ended January 1, 2010, filed with the Securities and Exchange Commission on March 17, 2010 as well as SafeNet’s Embedded Security Solutions Division’s historical consolidated financial statements included in the Form 8-K/A, filed with the Securities and Exchange Commission on May 12, 2010 and UPEK’s historical consolidated financial statements included in the Form 8-K/A, filed with the Securities and Exchange Commission on November 15, 2010. 2 AuthenTec, Inc. Unaudited Pro Forma Condensed Combined Statement of Operations (In thousands, except for per share amounts) Historical Pro Forma Adjustments AuthenTec Embedded Security Solutions Division UPEK Embedded Security Solutions Division UPEK Combined For the nine months ended For the nine months ended October 1, September 30, September 30, September 30, September 30, October 1, (Note 1) Revenues: Products $ $ $ $
